EXHIBIT 99.1 22 August 2013 Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Newfoundland Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Commission Saskatchewan Securities Commission TSX Dear Sirs/Madams: Re: LEVON RESOURCESLTD. Annual General & Special Meeting We confirm that the following material was sent by pre-paid mail on August21,2012, to registered common shareholder of August 8, 2013 of the above Corporation: A.Notice &Information Circular B.FormofProxy C.2013NI51–102 Return Card D.ReturnEnvelope We further confirm that copies of the abovementioned material were sent by the corporation to each intermediary holding shares of the Corporation who responded to the search procedures pursuant to Canadian Securities Administrators’ National Instrument 54-101 regarding communication with Beneficial Owners of Securities of a Reporting Issuer. In compliance with regulations made under the Securities Act, we are providing this material to you in our capacity as agent for Levon Resources Ltd Yours truly, VALIANT TRUST COMPANY “Joseph O’Brien” Joseph O’Brien Assistant Account Manager, Client Services
